DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-6 and 9-10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nasser et al (US 2013/0073114).

With respect to Claims 1 and 9-10:  A passenger state detection device comprising: [Nasser (Fig 1-2) has disclosed a computer processor and software with imaging device (para 0017 and 0021) for performing the disclosed method (para 0012, 0014, 0016).]
[Nasser: Normalizing each of a plurality of facial items (normalization/correction of template face region –para 0023) the detected face region (para 0022 – detection of face region) based on size, color, contrast, hue, luminance and pose features of the detected face region (para 0023). Also, correction can be applied to each facial feature item (para 0023).]
	captured by a camera for capturing a vehicle interior, for each of multiple detection items in a passenger state detecting process including the multiple detection items [Capture of image data corresponding to a plurality of detection items that are a face and facial features of a driver (para 0015 and 0021). The detection of the area corresponding to the face and plurality of items contained therein (para 0022).] using at least one of a feature amount in a face part area corresponding to a passenger’s face part in the captured image or a feature amount in a structure area that corresponds to a structure in the vehicle interior in the capture images; and [Nasser (para 0022-0023) for the feature amounts of the plurality of items in the facial template region are corrected/normalized from the measurements of the facial region to those of the template.]
	correct the captured image for each of the detecting items in the passenger state detecting process using the set correction parameter. [Nasser (para 0022-0023) for the feature amounts of the plurality of items in the facial template region are corrected/normalized from the measurements of the facial region to those of the template.]

With respect to Claim 2: The passenger state detection device according to Claim 1,
	wherein the detection items in the passenger state detecting process comprise at least one of a line of sight of the passenger, a mouth-opening degree of the passenger, a face orientation of the passenger, a complexion of the passenger, or an eye-opening degree of the passenger. [Nasser (para 0023) at least a determination of a facial pose and the normalization thereof.]

With respect to Claim 3: The passenger state detection device, according to Claim 1,
	wherein the face part area includes at least one of an area that corresponds to the passenger’s eye, an area that corresponds to the passenger’s nose, an area that corresponds to the passenger’s mount, or an area that corresponds to the passenger’s cheek. [Nasser (para 0023) has disclosed at least mouth, eyes, nose, eyebrows and chin regions of a face.]

With respect to Claim 4: The passenger state detection device, according to Claim 1,
	wherein a feature amount used for setting the correction parameter includes at least one of a brightness feature amount or a color feature amount. [Nasser (para 0023) has disclosed at least the normalization of the luminance of a facial feature based on measurements thereof.]

With respect to Claim 5: The passenger state detection device, according to Claim 1,
	wherein the face part area includes multiple area that correspond to multiple face parts, and [Nasser (para 0023) has disclosed at least mouth, eyes, nose, eyebrows and chin regions of a face.]
	the processing circuitry sets the correction parameter for the captured image using a feature amount in an area different from a detection failure area among the multiple areas. [Nasser has disclosed the determination of the feature amounts in the detection area, and not the detection of feature amounts in a detection failure area, thus the limitations of the present claim have been disclosed by the presented teachings of Nasser.]

With respect to Claim 6: The passenger state detection device according to Claim 1,
	wherein the face part area includes multiple areas that correspond to multiple face parts, and [Nasser (para 0023) has disclosed at least mouth, eyes, nose, eyebrows and chin regions of a face.]
[Nasser has disclosed the determination of the feature amounts in the detection area corresponding to a detected face, and not the detection of feature amounts in areas of low reliability, thus the limitations of the present claim have been disclosed by the presented teachings of Nasser.]

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over Nasser et al (US 2013/0073114) in view of Noguchi et al (US 2008/0037837).

With respect to Claim 7: The passenger state detection device according to Claim 2,
	[Nasser: Driver behavior detection (para 0020) based on detected face region that has been identified (see process of para 0022-0024 of Nasser that identify the face region and identity of driver using correction). However, Nasser has not further disclosed the details of a determination of a behavioral state of the driver using the corrected image data as required by the following claim limitations.]
	wherein the processing circuity further executes the passenger state detecting process for each detection item using the corrected captured image. [Noguchi (para 0024, 0030, 0057, 0072, 0217, 0230) has disclosed a user state determination of a vehicle driver based on capture facial image data of said driver, wherein said determination is based on detected features of the facial image region (pose, lip eye, etc…).]
[Nasser and Noguchi are analogous art of analyzing driver data using at least captured image data and facial features of a driver of said vehicle. It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the driver behavior analysis of Nasser that does not further specify details of image based driver behavior analysis, by including an image based driver behavior analysis as disclosed by Noguchi to perform driver behavior analysis on the detected and corrected facial feature data of Nasser. The motivation for combining would have been to use a known image based method of driver behavior determination as disclosed by Noguchi in a process for analyzing driver behavior using at least capture facial image data and features thereof as disclosed by Nasser to achieve the expected result of determining a user’s behavior based on captured image data as is disclosed by both references. Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to at least try to combine the teachings of Nasser and Noguchi to achieve the limitations of the presently claimed invention.]

With respect to Claim 8: The passenger state detection device according to Claim 7,
	wherein the passenger includes a driver, and [Nasser: Driver behavior detection (para 0020) based on detected face region that has been identified (see process of para 0022-0024 of Nasser that identify the face region and identity of driver using correction).]
	a result of the passenger state detecting process is used in at least one of a process of determining whether the driver in a drowsy driving state, [Noguchi – para 0313, 0316, 0363, 0373, 0378.]
	a process of determining whether the driver is in an inattentive driving state, or
	a process of determining whether the driver is in an incapable-of-driving state.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Tibet Momar (US 2014/0139655) has disclosed utilizing visual image data of a driver to determine a user’s state corresponding to at least a drowsy or inattentive state. Said visual analysis including gaze and head pose determination (para 0131-0134 and Fig 21).
Kunihiro (US 10735664), Konabe (US 11093768), Hoshina et al (US 2021/0197856) have disclosed related inventions by the same assignee as the presently disclosed application.
Kawakubo (US 2010/0220892) has disclosed a method of adjusting shutter time to adjust brightness of detected facial region a captured image, the correction being based on the measured brightness of a detected face (para 0020-0021).
Omi (US 2008/0186701) has disclosed a method of adjusting brightness of a facial image region when said measured brightness of a facial region exceeds the acceptable range values (para 0070 and 0095).

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN J BLOOM whose telephone number is (571)272-9321.  The examiner can normally be reached on 9:30AM - 6:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kim Vu can be reached on (571) 272-3859.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/NATHAN J BLOOM/Examiner, Art Unit 2666                                                                                                                                                                                                        




	/KIM Y VU/               Supervisory Patent Examiner, Art Unit 2666